Case 7:20-cr-00618-VB Document 39 Filed 02/24/21 Page 1 of 1

7 ve eels ies Nt aaneresn iia r outhern Distric
Federal Defenders © Lf i Main Sueeer Suite 00

OF NEW YORK, INC. ar [hte Plain, N.Y. 10601
- 3 § Telsi(914).42857124 Fax: (914) 997-6872

tt

oH
'

2\2 i {. tt Susanne Brody
a Attorney-in-Charge

White Plains

David E, Patton
Executive Director

and Attorney-in-Chief
Via E-mail and ECF

 

 

February 23, 2021

The Honorable Vincent L. Briccetti
District Judge

Southern District of New York Senlen G ni VS BAYNE
300 Quarropas Street u ' <—3-21 2 ;
White Plains, NY 10601 ai 5-3 tS. OUPu.

OO Ordered:

Re: United States v. Noel Edwards
20-CR-618 (VB) } Jun

Dear Honorable Briccetti: U DS 2 [a4/e1
I am writing in regards to Noel Edwards’ sentencing, which is ren y
scheduled for March 17, 2021. I am writing to ask that Mr. Edwards’ sentencing be

adjourned to allow me to further investigate the guideline calculation in the
presentence report. While the final presentence report has not yet been completed,
the draft report provides for a guideline range of 87-46 months, which is more than
the 30-37 months stated in the plea agreement.! In order to evaluate the
calculations in the presentence report, I need access to state-court documents that
have been requested but which have not yet been received by my office.
Additionally, an adjournment would be beneficial because it would give me more
time to review the presentence report with Mr. Edwards.

I have spoken to Assistant United States Attorney Kevin Sullivan and he
does not object to this request. Both Mr. Sullivan and I are available the week of
April 19, 2021 and the week of May 3, 2021.

Respectfully,

Boe

Benjamin Gold
Assistant Federal Defender

cc: AUSA Kevin Sullivan

 

1 The discrepancy appears to relate to differing opinions regarding the exact amount of time Mr.
Edwards served in relation to a 2017 conviction.
